Citation Nr: 1622031	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran has manifested no worse than level V hearing in the right ear, and no worse than level II hearing in the left ear; he has manifested no worse than 76 percent speech discrimination in the right ear, and no worse than 88 percent speech discrimination in the left ear.
 
2.  The Veteran's tinnitus is evaluated at the maximum schedular rating available for that disorder.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appeal of initial ratings are downstream issues, and additional notice under 38 U.S.C.A. § 5103(a) is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the Veteran received the notice to which he is entitled under 38 U.S.C.A. §§ 5103A and 7015.  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in May 2010 and November 2014.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).




Bilateral Hearing Loss

The criteria for rating hearing impairment require the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) with the results of puretone audiometry tests.  The results are charted on Table VI and Table VII, as set forth in the Rating Schedule.  In order to establish entitlement to a higher rating for hearing loss it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met. 38 C.F.R. § 4.85 (2015). 

Hearing tests will be conducted without hearing aids.  When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, those exceptional patterns of hearing require different methods of rating.  38 C.F.R. § 4.86 (2015).

The Veteran underwent a private audiological examination in February 2010.  The physician diagnosed the Veteran with moderate loss of hearing for purposes of communication and reduced discrimination ability in the right ear, and mild loss of hearing for purposes of communication with good discrimination ability in the left ear.  The audiometric examination did not include any results for the 3000 Hertz range for either ear.  For the right ear, the puretone decibel loss in the 1000, 2000, and 4000 Hertz ranges were: 40, 75 and 75.  For the left ear, the puretone decibel loss in the same ranges were: 60, 75, and 85.  Word recognition was 64 percent for the right ear and 88 percent for left ear; the examiner did not specify the word list protocol used.

On VA audiological examination in May 2010, puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
50
60
75
75
LEFT
35
60
60
65

The average puretone threshold in the right ear was 65 decibels, and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  

The Veteran underwent another private audiological examination in July 2014.  The physician diagnosed the Veteran with moderately severe to profound sensory hearing loss for the right ear, and mild to severe sensory hearing loss for the left ear.  The audiometric testing did not include results for the 3000 Hertz range.  For the right ear, the puretone decibel loss in the 1000, 2000 and 4000 Hertz ranges were: 60, 80, and 90.  In the left ear for the same ranges, the results were: 40, 65, and 75.  The word recognition was 72 percent right ear and 96 percent left ear; the examination did not identify the word list protocol used.

On VA audiological examination in November 2014, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
75
75
LEFT
40
60
60
60

The average puretone threshold in the right ear was 68 decibels and 55 decibels in the left ear.  Speech audiometry revealed speech discrimination ability of 76 percent in the right ear and of 88 percent in the left ear.  The examiner found that the Veteran's bilateral hearing loss impacts his ordinary conditions of daily life, including the ability to work on the basis that his disability caused difficulties following instructions.

With respect to the private audiograms of February 2010 and July 2014, inasmuch as testing at that time did not include the 3000 Hertz range, the results of the testing may not be used in evaluating the current claim.  The regulation is specific that hearing loss is rated on the average of the decibel loss in the 1000, 2000, 3000 and 4000 Hertz ranges.  

Turning to the results of the May 2010 VA examination, they correlate to a designation of level III in the right ear, and level II in the left ear.  Those results, when applied to Table VII, provide for a noncompensable rating under Diagnostic Code 6100.  

Turning to the results of the November 2014 examination, the findings correlate to a designation of level V in the right ear (using Table VIA, given the exceptional pattern of hearing loss shown at that time), and level II in the left ear.  Those levels correspond to a 10 percent rating under Diagnostic Code 6100.

In sum, the VA examinations document that the bilateral hearing loss was no more than 10 percent disabling during any period involved in this appeal.  Consequently, the preponderance of the evidence is against an initial rating in excess of 10 percent.
 
The Board emphasizes that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Here, a mechanical application of the rating schedule results in no more than a 10 percent rating under Diagnostic Code 6100 during the entire appeal period.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make that assertion.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a higher initial rating at any point involved in this appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that his service connected tinnitus warrants a higher disability rating.  

The Veteran's tinnitus is rated as 10 percent disabling under Diagnostic Code 6260.  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2015); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006); VAOPGCPREC 2-2003.  As the maximum schedular rating under Diagnostic Code 6260 has been reached, a higher schedular rating is not available and his claim for a higher schedular rating must be denied.

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disabilities were adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hearing loss and tinnitus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Although the November 2014 examiner noted that the hearing loss impacts the ordinary conditions of life, the only example of this was that the Veteran experiences difficulty following instructions.  The Board finds that this is reasonably contemplated by the schedular criteria, because although the rating criteria is set forth in terms of puretone decibel loss and speech discrimination deficiencies, those values are obviously metric indicators of decreased auditory acuity and the necessary results of such indicators.  Experiencing difficulty following instructions because of difficulty hearing the instructions is clearly a symptom of what the audiometric findings are measuring.  The Board consequently finds that experiencing difficulty hearing instructions as a result of hearing loss is contemplated by the rating criteria.

As for the tinnitus, merely because the rating schedule does not provide for a higher rating for a disorder does not invite eligibility for an extraschedular rating.  The Veteran has not identified any symptoms of his tinnitus that are not contemplated by the rating criteria.

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  The Board does note that the November 2014 examiner found that the Veteran's bilateral hearing loss impacted his ordinary conditions of daily life, including the ability to work on the basis that his hearing loss disability caused difficulty following instructions.  However, the examiner did not make a determination that the Veteran is unemployable, only that the disability impacts his ability to work.  Schedular ratings are based on industrial impairment, and so an impact on the ability to work is not synonymous with unemployability.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


